Name: Council Regulation (EEC) No 1585/80 of 24 June 1980 amending Regulation No 136/66/EEC on the establishment of a common organization of the market in oils and fats
 Type: Regulation
 Subject Matter: plant product;  prices
 Date Published: nan

 Avis juridique important|31980R1585Council Regulation (EEC) No 1585/80 of 24 June 1980 amending Regulation No 136/66/EEC on the establishment of a common organization of the market in oils and fats Official Journal L 160 , 26/06/1980 P. 0002 - 0003 Finnish special edition: Chapter 3 Volume 12 P. 0053 Greek special edition: Chapter 03 Volume 29 P. 0038 Swedish special edition: Chapter 3 Volume 12 P. 0053 Spanish special edition: Chapter 03 Volume 18 P. 0141 Portuguese special edition Chapter 03 Volume 18 P. 0141 COUNCIL REGULATION (EEC) No 1585/80 of 24 June 1980 amending Regulation No 136/66/EEC on the establishment of a common organization of the market in oils and fats THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Articles 42 and 43 thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Parliament (1), Having regard to the opinion of the Economic and Social Committee (2), Whereas Articles 22 and 24 of Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats (3), as last amended by Regulation (EEC) No 590/79 (4), provide for an intervention system for oil seeds based on a basic intervention price and derived intervention prices, the purpose of which is to ensure in particular the fluidity of the market ; whereas it appears, however, that this system is no longer required for that purpose ; whereas, moreover, there is a risk that intervention prices may be fixed at levels which do not correspond to the actual market situation and may, therefore, run counter to the purpose in view ; whereas, therefore, the system of derived intervention prices for oil seeds should be abolished and replaced by an intervention system with a single price level throughout the Community; Whereas the difference between the target price and the intervention price should be sufficient to enable seeds to be traded freely throughout the Community under normal conditions, allowing for market fluctuations, and at the same time to enable producers to sell their seeds at a price as close as possible to the target price ; whereas, to achieve this objective, the difference in question should allow not only for transport between production and utilization areas but also for a market component; Whereas the transition from the system of derived intervention prices to the single intervention price system should not cause the intervention prices to drop ; whereas, therefore, the new system should not be applied until the marketing year 1982/83; Whereas, to determine the dates for the start and the end of the marketing year, account should be taken of the representative dates at the start of the colza and rape seed harvest and the sunflower seed harvest in the main production areas in the Community ; whereas this need was taken into account in the adoption of Council Regulation No 114/67/EEC of 6 June 1967 fixing target and basic intervention prices for oil seeds for the 1967/68 marketing year (5), as amended by Regulation (EEC) No 1335/72 (6) ; whereas that Regulation should be repealed, HAS ADOPTED THIS REGULATION: Article 1 Regulation No 136/66/EEC shall be amended as follows: 1. Article 22 shall be replaced by the following: "Article 22 1. Before 1 August of each year, a target price and a basic intervention price shall be fixed for the Community for each species of oil seed. 2. Subject to Article 25, these prices shall remain in force throughout the marketing year beginning in the following year. They shall relate to a standard quality and shall be fixed at the wholesale marketing stage, ex-warehouse, not unloaded. 3. The marketing year for colza and rape seed shall begin on 1 July and end on 30 June. The marketing year for sunflower seed shall begin on 1 September and shall end on 31 August. 4. The Council shall adopt the prices referred to in paragraph 1, in accordance with the procedure provided for in Article 43 (2) of the Treaty, as well as the standard quality to which these prices shall refer." (1)OJ No C 97, 21.4.1980, p. 33. (2)Opinion delivered on 26 March 1980 (not yet published in the Official Journal). (3)OJ No 172, 30.9.1966, p. 3025/66. (4)OJ No L 78, 30.3.1979, p. 1. (5)OJ No 111, 30.6.1967, p. 2195/67. (6)OJ No L 147, 29.6.1972, p. 6. 2. Article 24 shall be replaced by the following: "Article 24 1. The intervention price shall be fixed by reducing the target price: - by a component which allows for market fluctuations, - by a component which takes account of the cost of transporting the seed from the production areas to the areas where it is used. These two components shall be those which apply in the case of a normal harvest. 2. The intervention centres shall be determined, after consultation with the Member States concerned, in accordance with the procedure provided for in Article 38." Article 2 By way of derogation from Article 24 of Regulation No 136/66/EEC, for the 1980/81 and 1981/82 marketing years, the basic intervention prices and the derived intervention prices shall be fixed at levels permitting a smooth transition to the intervention price system applying from the 1982/83 marketing year. Article 3 Regulation No 114/67/EEC is hereby repealed. Article 4 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. Articles 1 and 3 shall apply from the 1982/83 marketing year. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Luxembourg, 24 June 1980. For the Council The President S. FORMICA